DETAILED ACTION 
        Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Election/Restriction

2.      REQUIREMENT FOR UNITY OF INVENTION

          As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
        The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

        When Claims Are Directed to Multiple Categories of Inventions:

        As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and a process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process;
or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3. Restriction is required under 35 U.S.C. 121 and 372.

       This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.



a.    Group I, claims 1-4,10-18, 21, and 24 drawn to the crowd model parameters for indicating social forces and evaluating, comparing, and determining activities of the individuals as attractors and providing the images to security personal/administrators while performing heat maps, tagging, and crowd modeling.

b.    Group II, claims 5-8 and 19-20, drawn specifically to instructions provided by the security personal/administrator to the attractors through a display device, including displaying on an augmented reality scene of the crowd and determining compliance with the provided instruction of the attractor, where the instructions are received through communication from the security personal/administrator to the attractors after the images are received and after the images are compared and evaluated.

4.    The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I entails the gathering of the images, processing the images and communicating to the images to the security personal. Whereas Group II entails communication from the security personal back to the attractors comprising specific instructions to the attractors. The only common technical features between the two groups of claims is the act of bidirectional communication. The technical feature of the bidirectional communication 


5.     Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

        The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.


If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.



6.        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov